                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JAMES M. WARNER                                                                PLAINTIFF

VS.                              4:21-CV-00479-BRW

RODNEY WRIGHT, et al.                                                       DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 6th day of July, 2021.



                                          Billy Roy Wilson
                                          UNITED STATES DISTRICT JUDGE
